Exhibit 10.1





December 8, 2014
Via Overnight Courier
Euramax International, Inc.
Euramax Holdings, Inc.
Amerimax Richmond Company
303 Research Drive, Suite 400
Norcross, Georgia 30092
Attention: Mary S. Cullin


RE:
Seventh Amendment to Amended and Restated Senior Secured Revolving Credit and
Guaranty Agreement (this "Amendment")

Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Senior Secured Revolving
Credit and Guaranty Agreement dated March 18, 2011 (as at any time amended,
modified, restated, or supplemented, the "Credit Agreement"), by and among
EURAMAX INTERNATIONAL, INC., a Delaware corporation ("Borrower"), EURAMAX
HOLDINGS, INC., a Delaware corporation ("Holdings"), AMERIMAX RICHMOND COMPANY,
an Indiana corporation ("Richmond"; Holdings and Richmond are collectively
referred to herein as "Guarantors" and individually as a "Guarantor"; Borrower
and Guarantors are collectively referred to herein as "Credit Parties" and
individually as a "Credit Party"), REGIONS BANK, an Alabama banking corporation,
in its capacity as collateral and administrative agent (together with its
successors in such capacity, "Agent") for various financial institutions
(together with their respective successors and permitted assigns, "Lenders")
party from time to time to the Credit Agreement, and Lenders. Capitalized terms
used herein without definition shall have the meanings assigned to such terms in
the Credit Agreement.
Credit Parties have requested that Agent and Lenders agree to enter into this
Amendment. Subject to the terms and conditions set forth herein, Agent and
Lenders are willing to enter into this Amendment.
NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
1.    Amendment to Credit Agreement. The Credit Agreement is hereby amended by
deleting the reference to "January 1, 2016" set forth in Section 2.28(a) of the
Credit Agreement and by substituting in lieu thereof a reference to "January 31,
2016".


2.    Ratification and Reaffirmation; Acknowledgement; and Representations and
Warranties.




--------------------------------------------------------------------------------






(a)    Each Credit Party hereby ratifies and reaffirms the Obligations, each of
the Credit Documents and all of such Credit Party's covenants, duties,
indebtedness and liabilities under the Credit Documents. Each Credit Party
acknowledges and stipulates that the Credit Agreement and the other Credit
Documents executed by such Credit Party are legal, valid and binding obligations
of such Credit Party that are enforceable against such Credit Party in
accordance with the terms thereof; all of the Obligations are owing and payable
without defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby waived by
such Credit Party); and the security interests and Liens granted by such Credit
Party in favor of Agent are duly perfected, first priority security interests
and liens with respect to the ABL Priority Collateral.
(b)    Each Credit Party represents and warrants to Agent and the Lenders, to
induce Agent and the Lenders to enter into this Amendment, that no Default or
Event of Default exists on the date hereof; the execution, delivery and
performance of this Amendment have been duly authorized by all requisite
corporate action on the part of such Credit Party and this Amendment has been
duly executed and delivered by such Credit Party; and all of the representations
and warranties made by such Credit Party in the Credit Agreement are true and
correct on and as of the date hereof.
3.    Expenses of Agent. Credit Parties agree to pay, on demand, all reasonable
costs and expenses incurred by Agent in connection with the preparation,
negotiation and execution of this Amendment and any other Credit Documents
executed pursuant hereto and any and all amendments, modifications, and
supplements thereto, including, without limitation, the reasonable and
documented costs and fees of Agent's legal counsel and any taxes or expenses
associated with or incurred in connection with any instrument or agreement
referred to herein or contemplated hereby.


4.    Miscellaneous. Except as expressly set forth in this Amendment, nothing
herein shall be deemed to amend or modify any provision of the Credit Agreement
or any of the other Credit Documents, each of which shall remain in full force
and effect. This Amendment shall be part of the Credit Agreement and a breach of
any representation, warranty or covenant herein shall constitute an Event of
Default. Upon the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement," "hereunder," or words of like import shall mean
and be a reference to the Credit Agreement, as amended by this Amendment. This
Amendment is not intended to be, nor shall it be construed to create, a novation
or accord and satisfaction, and the Credit Agreement as herein modified shall
continue in full force and effect. Each Credit Party agrees to take such further
actions as Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby. Section titles and references used in this
Amendment shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreements among the parties hereto.
[Remainder of page intentionally left blank.]



- 2 -



--------------------------------------------------------------------------------

Exhibit 10.1



This Amendment shall be governed by and construed in accordance with the
internal laws of the State of New York. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. The parties acknowledge that this Amendment may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when so executed, shall be deemed to be an original, but all such
counterparts shall constitute one and the same agreement. Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto (but such party shall promptly deliver to Agent
an original signature by overnight delivery). To the fullest extent permitted by
applicable law, the parties hereto each hereby waives the right to trial by jury
in any action, suit, counterclaim or proceeding arising out of or related to
this Amendment.
Very truly yours,
REGIONS BANK, as Agent
("Agent")




By:/s/Linda Harris___________________
Linda Harris, Senior Vice President


REGIONS BANK
("Lender")




By:/s/Linda Harris___________________
Linda Harris, Senior Vice President
[Signature pages continue on following page.]











































Seventh Amendment to Amended and Restated Senior Secured Revolving Credit and
Guaranty Agreement (Euramax)

--------------------------------------------------------------------------------






Euramax International, Inc.
Euramax Holdings, Inc.
Amerimax Richmond Company






By:/s/ Mary S. Cullin__________________
Mary S. Cullin, Chief Financial Officer







Seventh Amendment to Amended and Restated Senior Secured Revolving Credit and
Guaranty Agreement (Euramax)